United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              November 4, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60973


PATRICIA EVANS MITCHELL

                  Plaintiff - Appellee-Cross-Appellant

   v.

GENLYTE THOMAS GROUP LLC, doing business as Day-Brite Lighting Inc

                  Defendant - Appellant-Cross-Appellee


         Appeals from the United States District Court for the
               Northern District of Mississippi, Aberdeen
                             1:01-CV-285-M-D


Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit
Judges.

PER CURIAM:*

     The district court correctly held that the sexual harassment

claim of Plaintiff-Appellee Patricia Mitchell was not time-barred

as Mitchell introduced sufficient evidence of related

discriminatory acts within the statutory period.     Further,

sufficient evidence supports the jury verdict on Mitchell’s

sexual harassment and retaliation claims and the amount of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                   1
emotional distress damages found by the jury, and the district

court did not err in denying Defendant-Appellant Genlyte Thomas

Group, LLC’s motion for judgment as a matter of law as to these

verdicts.   Finally, the district court correctly reconciled the

jury’s verdicts on Mitchell’s failure to promote claim.

     The judgment of the district court is AFFIRMED.   Costs shall

be borne by Genlyte.




                                 2